Case: 19-13918    Date Filed: 05/28/2020   Page: 1 of 2



                                                            [DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                No. 19-13918
                            Non-Argument Calendar
                          ________________________

                   D.C. Docket No. 6:19-cr-00136-GKS-EJK-1



UNITED STATES OF AMERICA,

                                                                  Plaintiff-Appellee,

                                      versus

DONDI KENTRAIL FREENEY,

                                                             Defendant-Appellant.

                          ________________________

                   Appeal from the United States District Court
                       for the Middle District of Florida
                         ________________________

                                 (May 28, 2020)

Before JORDAN, NEWSOM, and BRANCH, Circuit Judges.

PER CURIAM:

      Thomas Dale, appointed counsel for Dondi Freeney in this direct criminal

appeal, has moved to withdraw from further representation of the appellant and
              Case: 19-13918     Date Filed: 05/28/2020   Page: 2 of 2



filed a brief pursuant to Anders v. California, 386 U.S. 738 (1967). Our

independent review of the record reveals that counsel’s assessment of the relative

merit of the appeal is correct. Because independent examination of the entire

record reveals no arguable issues of merit, counsel’s motion to withdraw is

GRANTED, and Freeney’s conviction and sentence is AFFIRMED.




                                         2